Case 1:20-cv-02997-JPH-DML Document 12 Filed 01/04/21 Page 1 of 3 PageID #: 67




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

R. PEACHER,                                           )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 1:20-cv-02997-JPH-DML
                                                      )
MARTIAL KNIESER,                                      )
MICHAEL CONYERS,                                      )
HAROLD COUNCELLOR,                                    )
MATTHEW VANDINE,                                      )
                                                      )
                              Defendants.             )

                              ENTRY DISMISSING ACTION
                         AND DIRECTING ENTRY OF JUDGMENT

       The plaintiff filed this action on November 16, 2020, dkt. 2, and filed an amended

complaint three days later, dkt. 10. He alleges that he has nerve neuropathy in his face that causes

pain if his face is not shaved, but using a straight or disposable razor exacerbates the pain. Dkt. 10

at 3. He further alleges he is being denied a medical order to have certain clippers made available

to him. Id.

       The plaintiff acknowledges that he brought the same claims in Peacher v. Talbot, et al.,

1:18-cv-3044-JRS-MJD. That action was dismissed with prejudice as a sanction because the

plaintiff forged a memo allegedly signed by Dr. Talbot and presented it to the defendants during

his deposition. Peacher v. Talbot, dkt. 240. In that case, the Court stated:


       This Court does not have the time or resources to tolerate the blatant judicial abuse
       demonstrated by Mr. Peacher in this case. It is well-documented that this Court is
       among the busiest in the country. See White v. Am. Family Mut. Ins. Co., No. 119-
       cv-04370-JMS-DLP, 2020 WL 1905470, at *12 (S.D. Ind. Apr. 17, 2020)
       (“This Court is the second busiest district in the country as measured by weighted
       filings per judgeship.”). Moreover, the Court recruited counsel for Mr. Peacher
       even though his education and litigation experience weighed against it. Recruited

                                                  1
Case 1:20-cv-02997-JPH-DML Document 12 Filed 01/04/21 Page 2 of 3 PageID #: 68




        counsel spent time apart from the merits of this case to respond to the motion for
        sanctions, talk to Mr. Peacher, advise him of the consequences of giving false
        testimony, and draft and file affidavits. “The valuable help of volunteer lawyers is
        a limited resource. It need not and should not be squandered on parties who are
        unwilling to uphold their obligations…” Dupree v. Hardy, 859 F.3d 458, 462 (7th
        Cir. 2017). Mr. Peacher put recruited counsel in an untenable position of having to
        do their best to represent him while strong evidence discrediting his testimony was
        in play.

Id. at 5.

        The plaintiff's motion to reconsider the dismissal of that action was denied. The plaintiff's

appeal remains pending.

        To allow the plaintiff to bring the same claim in this new action would eviscerate the

purpose and effect of the sanction imposed in Peacher v. Talbot. “A district court has inherent

power to sanction a party who has willfully abused the judicial process or otherwise conducted

litigation in bad faith.” Secrease v. W. & S. Life Ins. Co., 800 F.3d 397, 401 (7th Cir. 2015) (internal

quotation omitted). “These powers, which are essential to a court’s ability to preserve the integrity

of its proceedings, are symmetrical. They apply to default judgments against defendants as well as

to dismissals against plaintiffs.” Id. Therefore, the plaintiff will not be permitted a second bite at

the apple in this case. His remedy, if any, remains in the pending appeal. This action is dismissed

with prejudice as a continuation of the sanction imposed in Peacher v. Talbot, et al., 1:18-cv-

3044-JRS-MJD. His motion for preliminary injunction, dkt. [4], is denied as moot. Judgment

consistent with this Entry shall now issue.

SO ORDERED.
Date: 1/4/2021




                                                   2
Case 1:20-cv-02997-JPH-DML Document 12 Filed 01/04/21 Page 3 of 3 PageID #: 69




Distribution:

R. PEACHER
881627
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Electronic Service Participant – Court Only




                                              3
